DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Applicant’s amendment filed November 30, 2021 is acknowledged.  Claims 1-20 as originally filed will be examined on the merits.  No claims have been withdrawn from consideration. 

Double Patenting	
Nonstatutory Obviousness-type Double Patenting Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 

3.	Claims 1-14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,619,192.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,619,192 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach a method for using digital measurements to determine a concentration of an analyte in a sample, the method comprising producing a plurality of droplets, wherein at least one of the droplets of the plurality of droplets comprises the analyte from the sample and a detectable agent, measuring at least a first portion of the plurality of droplets to determine individual volumes in the first portion of the plurality of droplets, analyzing at least a second portion of the plurality of droplets to determine a number of droplets in the second portion of the plurality of droplets that contain the analyte and the detectable agent, and using individual volumes of the droplets in the first portion of droplets and the number of droplets in the second portion of the plurality of droplets that contain the analyte and the detectable agent to determine the concentration of the analyte in the sample.  In addition, claim 1 of U.S. Patent No. 10,619,192 teaches that the plurality of droplets are polydisperse, the sample is amplified to produce an amplified product that is associated with a detectable agent, an image stack is obtained of a droplet that comprises a plurality of images from a plurality of focal planes, the volume of the droplet is measured using a plurality of the images from the image stack, and the presence or absence of the detectable agent in the 

Response to Arguments
4.	Applicant's arguments filed November 30, 2021 have been fully considered. 
	Applicant acknowledges that the rejections of claims 1-20 under the judicially created doctrine of obviousness-type double patenting over claims 1-27 of U.S. Patent No. 10,590,470 and claims 1-32 of U.S. Patent No. 10,000,797, as well as the rejections of claims 15-20 over claims 1-10 of U.S. Patent No. 9,428,793 and claims 1-14 over claims 1-22 of U.S. Patent No. 10,619,192, should be withdrawn since it would not have been obvious to produce at least 2,000 droplets as presently recited in the claims for performing a method for using digital measurements to determine a concentration of an analyte in a sample.  Applicant further argues that measuring the volumes of unexpectedly few droplets can be used according to the claimed methods to provide accurate determination of analyte concentration in a sample, thus showing that 2,000 

Summary
5.	Claims 1-14 are rejected under the judicially created doctrine of obviousness-type double patenting, as discussed above.  However, claims 1-20 are free of the prior art, as previously indicated.  Thus, claims 15-20 are allowable as currently written. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637